
	
		I
		112th CONGRESS
		2d Session
		H. R. 6323
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit limitation for new qualified plug-in electric drive motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Vehicle Purchasing Credit
			 Expansion Act of 2012.
		2.Increase in credit
			 limitation for new qualified plug-in electric drive motor vehicles
			(a)Base Amount of
			 per vehicle limitationParagraph (2) of section 30D(b) of the
			 Internal Revenue Code of 1986 is amended by striking $2,500 and
			 inserting $3,750.
			(b)Battery capacity
			 limitationParagraph (3) of section 30D(b) of such Code is
			 amended by striking $5,000 and inserting
			 $6,250.
			(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 placed in service after the date of the enactment of this Act.
			
